                                United States Bankruptcy Court
                                   Northern District of Ohio
                                  Eastern Division at Akron

In re:                                           *        Case No. 19-50136
                                                 *
Susan M Brys                                     *
                                                 *        Chapter 13
                                                 *
                                                 *        Judge Alan Koschik
         Debtors                                 *
                                                 *
**************************************************************

                      RESPONSE TO TRUSTEE’S MOTION TO DISMISS

         Now come the debtor’s attorney, James F. Hausen, and he supplements his objection to

Trustee’s Motion to Dismiss.

         Counsel has not heard or received any documents in this case from the Debtor in order to

properly prosecute it. Counsel will also be unavailable for the hearing set for May 16, 2019.

Counsel has notified the Chapter 13 Trustee about this. The Chapter 13 Trustee’s office has told

Counsel he still wants the hearing to go forward on May 16, 2019 and Counsel should file a

response stating what he told the Chapter 13 Counsel.




                                                       /s/ James F. Hausen
                                                       James F. Hausen (0073694)
                                                       Attorney for Debtors
                                                       215 E. Waterloo Rd, Suite 17
                                                       Akron, OH 44319
                                                       Telephone: (234)-678-0626
                                                       Fax: 234-678-0638




                                                 1


19-50136-amk       Doc 49      FILED 05/10/19        ENTERED 05/10/19 13:45:47        Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I certify that this Objection was electronically transmitted on or about May 10, 2019 via
the Court’s CM/ECF system to the following who are listed on the Court’s Electronic Mail
Notice List:

Chapter 13 Trustee, Keith Rucinski

       I further certify that the following received notice by regular US Mail prepaid postage at
the specified address on the date first set forth above:


None


                                                      /s/ James F. Hausen
                                                      James F. Hausen




                                                2


19-50136-amk      Doc 49     FILED 05/10/19         ENTERED 05/10/19 13:45:47        Page 2 of 2
